ITEMID: 001-61143
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF CHOVANCIK v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 4. On 8 February 1977 affiliation proceedings were brought in respect of the applicant before the then Košice City Court.
5. On 30 November 1988 the Košice Regional Court quashed the first instance judgment delivered on 15 September 1987.
6. The Košice II District Court, to which the case fell to be examined, experienced difficulties in obtaining the evidence. This was mainly due to the fact that the person who was supposed to be the applicant’s father was a Belgian national and that he had refused to co-operate with the court.
7. On 22 September 1995 the Constitutional Court found, in proceedings under Article 130 (3) of the Constitution, that the Košice II District Court had violated the applicant’s constitutional right to have the case examined without undue delays.
8. On 16 January 1996 the Košice II District Court dismissed the action. On 6 May 1997 the Košice Regional Court quashed the judgment and sent the case back to the first instance court.
9. On 16 June 2000 the Košice II District Court delivered a new judgment by which it dismissed the action. On 17 July 2000 the applicant appealed.
10. On 16 August 2002 the Košice Regional Court overturned the first instance judgment in that it found that the defendant was the applicant’s father. As to the remainder of the action including the maintenance and the court fee, the Regional Court quashed the District Court’s judgment and sent the case back to the latter.
11. On 5 November 2002 the defendant filed an appeal on points of law.
The proceedings are pending.
12. Article 48 (2) of the Constitution provides, inter alia, that every person has the right to have his or her case tried without unjustified delay.
13. Pursuant to Article 130 (3) of the Constitution, as in force until 30 June 2001, the Constitutional Court could commence proceedings upon the petition (“podnet”) presented by any individual or a corporation claiming that their rights have been violated.
14. According to its case-law under the former Article 130 (3) of the Constitution, the Constitutional Court lacked jurisdiction to draw legal consequences from a violation of a petitioner’s rights under Article 48 (2) of the Constitution. It could neither grant damages to the person concerned nor impose a sanction on the public authority liable for the violation found. In the Constitutional Court’s view, it was therefore for the authority concerned to provide redress to the person whose rights were violated.
15. As from 1 January 2002, the Constitution has been amended in that, inter alia, individuals and legal persons can complain about a violation of their fundamental rights and freedoms pursuant to Article 127. Under this provision the Constitutional Court has the power, in case that it founds a violation of Article 48 (2) of the Constitution, to order the authority concerned to proceed with the case without delay. It may also grant adequate financial satisfaction to the person whose constitutional right was violated as a result of excessive length of proceedings (for further details see, e.g., Andrášik and Others v. Slovakia (dec.), nos. 57984/00, 60237/00, 60242/00, 60679/00, 60680/00, 68563/01, 60226/00, 22 October 2002).
16. According to an explanatory letter by the President of the Constitutional Court of 6 June 2002, nothing has prevented the Constitutional Court from dealing with complaints about length of proceedings in cases in which proceedings have also been instituted before the European Court of Human Rights provided that the domestic proceedings complained of are still pending at the moment when the constitutional complaint is filed. The letter further states that where the Constitutional Court earlier found a violation of Article 48 (2) of the Constitution, a further complaint about delays in the same proceedings can be entertained only to the extent that it relates to the period after the delivery of the first finding of the Constitutional Court. However, when deciding on such cases the Constitutional Court will, as a rule, take into account that the ordinary courts have failed to proceed with the case without undue delays following its finding of a violation of Article 48 (2) of the Constitution.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
